DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on April 20, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 3, 4, 6 and 14-17 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Michael Shenker on June 10, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 1, 5, 8-10 and 13:

Claim 1 (Currently Amended) A method for operating a phase-locked loop (PLL), the method comprising:
(1) operating the PLL from a first reference clock; and then
(2) switching the PLL from the first reference clock to a second reference clock; and
(3) operating the PLL from the second reference clock;

generating, by a first circuit, wherein:
in operation (1), the first error signal is indicative of an alignment between the first reference clock and the feedback signal; [[and]]
in operation (3), the first error signal is indicative of an alignment between the second reference clock and the feedback signal; and
generating the PLL output signal responsively to the first error signal;
wherein switching the PLL from the first reference clock to the second reference clock comprises:
placing the PLL in holdover mode, in which the PLL output signal is generated independently from the first and second reference clocks;
while in the holdover mode, controlling generation of the feedback signal from the PLL output signal responsively to a second error signal indicative of an alignment between the second reference clock and the feedback signal, the second error signal being generated by a second circuit.

Claim 5 (Currently Amended) The method of claim 1 wherein: 

the PLL comprises a second feedback loop for generating a divisor signal responsively to the alignment between the feedback signal and the second reference clock; 
wherein when the PLL is operated from the first or second reference clock, the first feedback loop is closed, and the second feedback loop is open to generate the divisor signal independently of the feedback signal; 
wherein in the holdover mode, the first feedback loop is open to generate the PLL output signal independently of the first and second reference clocks, and the second feedback loop is closed to generate the divisor signal responsively to an alignment between the feedback signal and the second reference clock.

Claim 8 (Currently Amended) A phase-locked loop (PLL) comprising:
a first feedback loop for generating a PLL output signal responsively to a first error signal indicative of an alignment between a feedback signal and [[a]]any selected first one of a plurality of reference clocks, wherein the feedback signal is to be generated by the PLL from the PLL output signal and a divisor signal controlling a frequency of the feedback signal based on a frequency of the PLL output signal, the first feedback loop comprising a first circuit configured to generate the first error signal;
a second feedback loop for generating the divisor signal responsively to a second error signal indicative of an alignment between the feedback signal and any second one of the plurality of the reference clocks when the PLL is in holdover mode, the second feedback loop comprising a second circuit configured to generate the second error signal;
wherein in normal mode, the first feedback loop is closed and the second feedback loop is open;
wherein in the holdover mode, the first feedback loop is open and the second feedback loop is closed.

Claim 9 (Currently Amended) The PLL of claim 8, wherein in the normal mode, the divisor signal is independent of the feedback signal.

Claim 10 (Currently Amended) The PLL of claim 8, wherein the alignment between the feedback signal and each one of the first and second reference clocks is an alignment between rising edges of the feedback signal and said each one of the first and second reference clocks.

Claim 13 (Currently Amended) The PLL of claim 8, further comprising a control circuit configured to receive a command for switching from the first one of the plurality of the reference clocks to  the second one of the plurality of the reference clocks, and in response to the command to:
select the second one of the plurality of the reference clocks;
the holdover mode for generating the divisor signal responsively to an amount and sign of misalignment between the feedback signal and the second one of the plurality of the reference clocks; and then
exit the holdover mode.

Allowable Subject Matter
3.	Claims 1, 2, 5, 7-13 and 18-27 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1, 2, 5, 7 and 18-27 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein switching the PLL from the first reference clock to the second reference clock comprises: placing the PLL in holdover mode, in which the PLL output signal is generated independently from the first and second reference clocks; while in the holdover mode, controlling generation of the feedback signal from the PLL output signal responsively to a second error signal indicative of an alignment between the second reference clock and the feedback signal, the second error signal being generated by a second circuit.” as set forth in the claims.

Claims 8-13 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a second feedback loop for generating the divisor signal responsively to a second error signal indicative of an alignment between the feedback signal and any second one of the plurality of the reference clocks when the PLL is in holdover mode, the second feedback loop comprising a second circuit configured to generate the second error signal;…” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/
Primary Examiner, Art Unit 2849